Order filed August 13, 2019




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00159-CV
                                  ____________

    CALCON MUTUAL MORTGAGE, LLC D/B/A ONETRUST HOME
                      LOANS, Appellant

                                        V.

           MATTHEW HECKEL AND PAULA PROSSER, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1117129

                                   ORDER

      Appellant’s brief was due August 5, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 4,
2019, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                  PER CURIAM